Citation Nr: 0828307	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  00-20 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a right ankle 
condition.

4.  Entitlement to service connection for positional vertigo.

5.  Entitlement to service connection for gastritis, 
including as secondary to the service-connected low back, 
right knee and hypertension disabilities.

6.  Entitlement to service connection for a left ankle 
condition, including as secondary to the service-connected 
low back and knee disabilities.

7.  Entitlement to service connection for a right shoulder 
condition.

8.  Entitlement to an evaluation in excess of 10 percent for 
chronic lumbosacral strain and myositis with degenerative 
joint disease for the period prior to November 18, 2003.

9.  Entitlement to an evaluation in excess of 20 percent for 
chronic lumbosacral strain and myositis with degenerative 
joint disease, for the period from November 18, 2003 until 
January 7, 2005.

10.  Entitlement to an evaluation in excess of 40 percent for 
chronic lumbosacral strain and myositis with degenerative 
joint disease, beginning January 7, 2005.

11.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome of the right knee.  

12.  Entitlement to an increased evaluation in excess of 10 
percent for patellofemoral syndrome of the left knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from October 1984 until April 
1992. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board first considered this appeal in February 2006 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  Carpal tunnel syndrome was not incurred in or aggravated 
by active service.

2.  The veteran is not shown to have a currently diagnosed 
hearing loss disability of the right ear.

3.  Sensorineural hearing loss of the left ear was not 
incurred in or aggravated by active service, nor may it be 
presumed to be so incurred.

4.  The veteran is not shown to have a currently diagnosed 
right ankle disability.

5.  Positional vertigo was not incurred in or aggravated by 
service.

6.  A stomach disability, including gastritis, was not 
incurred in or aggravated by service.

7.  The veteran is not shown to have a currently diagnosed 
left ankle disability.

8.  A right shoulder condition was not incurred in or 
aggravated by service, nor may it be presumed to be so 
incurred.

9.  Prior to October 13, 1999 the veteran's chronic 
lumbosacral strain and myositis with degenerative joint 
disease was manifested by moderate limitation, muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral in standing position.

10.  From October 13, 1999 until November 18, 2003 the 
veteran's chronic lumbosacral strain and myositis with 
degenerative joint disease was manifested by moderate 
limitation and muscle spasm on extreme forward bending.

11.  From November 18, 2003 until January 7, 2005 the 
veteran's chronic lumbosacral strain and myositis with 
degenerative joint disease was not manifested by forward 
flexion of 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.
 
12.  For the period beginning January 7, 2005 the veteran's 
chronic lumbosacral strain and myositis with degenerative 
joint disease was not manifested by unfavorable ankylosis of 
the entire thoracolumbar spine.
 
13.  The veteran's radiculopathy of the bilateral extremities 
is not productive of slight incomplete paralysis of the 
sciatic nerve

14.  The veteran's right knee patellofemoral syndrome is not 
productive of moderate recurrent subluxation or lateral 
instability of the knee.

15.  The veteran's right knee patellofemoral syndrome is not 
productive of limitation of extension of the knee to 10 
degrees or limitation of flexion to 45 degrees.

16.  The veteran's right knee patellofemoral syndrome does 
not manifest with ankylosis, or cartilage, semilunar, 
dislocated with frequent episodes of locking pain and 
effusion in the joint, impairment of the tibia and fibula, or 
genu recurvatum.

17.  The veteran's right knee patellofemoral syndrome is 
associated with arthritis of the joint that results in 
painful and slightly limited motion of the knee.

18.  The veteran's left knee patellofemoral syndrome is not 
productive of moderate recurrent subluxation or lateral 
instability of the knee.

19.  The veteran's left knee patellofemoral syndrome is not 
productive of limitation of extension of the knee to 10 
degrees or limitation of flexion to 45 degrees.

20.  The veteran's left knee patellofemoral syndrome does not 
manifest with ankylosis, or cartilage, semilunar, dislocated 
with frequent episodes of locking pain and effusion in the 
joint, impairment of the tibia and fibula, or genu 
recurvatum.

21.  The veteran's left knee patellofemoral syndrome is 
associated with arthritis of the joint that results in 
painful and slightly limited motion of the knee.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for carpal 
tunnel syndrome have not been met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).

2.  The criteria for a grant of service connection for right 
ear sensorineural hearing loss have not been met. 38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307,3.309, 3.385 
(2007).

3.  The criteria for a grant of service connection for left 
ear sensorineural hearing loss have not been met. 38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).

4.  The criteria for a grant of service connection for a 
right ankle disability have not been met. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

5.  The criteria for a grant of service connection for 
positional vertigo have not been met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

6.  The criteria for a grant of service connection for 
gastritis have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

7.  The criteria for a grant of service connection for a left 
ankle disability have not been met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

8.  The criteria for a grant of service connection for a 
right shoulder disability have not been met. 38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

9.  The criteria for an evaluation in excess of 10 percent 
for chronic lumbosacral strain and myositis with degenerative 
joint disease for the period prior to October 13, 1999 have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 5021, 5237 (2007).

10.  The criteria for a 20 percent evaluation, but no higher, 
for chronic lumbosacral strain and myositis with degenerative 
joint disease for the period from October 13, 1999 until 
November 18, 2003 have been approximated. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5021, 5237 (2007).

11.  The criteria for an evaluation in excess of 20 percent 
for chronic lumbosacral strain and myositis with degenerative 
joint disease for the period from November 18, 2003 until 
January 7, 2005 have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5021, 5237 
(2007).

12.  The criteria for an evaluation in excess of 40 percent 
for chronic lumbosacral strain and myositis with degenerative 
joint disease for the period beginning January 7, 2005 have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 5021, 5237 (2007).

13.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right knee patellofemoral syndrome have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40- 4.46, 4.59, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2007).

14.  A separate 10 percent evaluation is warranted for the 
arthritis with limited motion associated with the right knee 
patellofemoral syndrome. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40- 
4.46, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2007); 
VAOPCGPREC 9-2004 (September 17, 2004).

15.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left knee patellofemoral syndrome have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40- 4.46, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2007). 

16.  A separate 10 percent evaluation is warranted for the 
arthritis with limited motion associated with the left knee 
patellofemoral syndrome. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40- 
4.46, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2007); 
VAOPCGPREC 9-2004 (September 17, 2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in June 2002, December 2004, March 
2006 that fully addressed all elements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

During the pendency of the appeal, however, the U.S. Court of 
Appeals for Veterans Claims held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The veteran was not notified of the need to demonstrate the 
effect the worsening has on employment and daily life nor was 
he provided with the applicable schedular criteria prior to 
the initial adjudication of the claim as required by Vazquez-
Flores.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, the veteran demonstrated actual knowledge of 
what was needed to support his claims as reflected in her 
correspondence to the RO.  Specifically, in an October 1999 
statement, the veteran described symptoms which are 
specifically used to evaluate claims for increased rating for 
the knees and back, including pain, weakness, the knees 
giving out, use of assistive devices, and the effect of the 
conditions on his ability to work.  Furthermore, he included 
copies of relevant medical records concerning the severity of 
his back and knees.  Additionally, the Board notes the 
veteran has had representation throughout the duration of the 
appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by any notice error").  Thus, the Board 
finds the veteran meaningfully participated in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, 
proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The veteran submitted private 
medical records, copies of VA records, and lay statements in 
support of his claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination in connection with the veteran's claims 
for service connection, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  As will be described in greater detail below, 
here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss and arthritis, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Bilateral Carpal Tunnel Syndrome

The veteran seeks service connection for bilateral carpal 
tunnel syndrome.  Specifically, during the September 2004 RO 
hearing, the veteran alleged his carpal tunnel syndrome was a 
result of repetitive use of the hands during service.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The veteran has a current diagnosis of bilateral carpal 
tunnel syndrome as is reflected in VA outpatient treatment 
records.  The remaining question, therefore, is whether there 
is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

Service medical records, however, fail to reflect any 
complaints, treatment or diagnosis of carpal tunnel syndrome.  
In fact, the veteran denied a history of swollen or painful 
joints, broken bones, arthritis, rheumatism or bursitis on 
the July 1984 and March 1992 reports of medical history.  
Similarly, examinations performed in July 1984 and March 1992 
described the upper extremities and other musculoskeletal and 
neurologic systems as normal.  

The veteran has not alleged he was treated or diagnosed for 
carpal tunnel syndrome during service.  Rather, during the 
September 2004 RO hearing he explained he worked as a clerk 
and pillar and used his hands "all the time" in organizing 
the equipment.  He explained that while he first noticed 
problems about four years after he entered service, he 
nonetheless did not seek treatment as he attributed the 
numbness and tickling sensation of the hands to the cold 
weather in Germany.  He indicated the first diagnosis of 
carpal tunnel syndrome was by a private physician 
approximately 8-9 years prior to the hearing.  

The veteran is competent to testify as to the symptoms he 
experienced, including the presence of numbness and tingling 
of the hands and his job duties during service. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Furthermore, the Board finds the 
veteran's testimony to be credible as there are no 
conflicting statements in the record nor is there any 
evidence suggesting the veteran was mistaken. See Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed.Cir. 2006). 

Even assuming, however, that the veteran had numbness and 
tingling of the hands during service, service connection is 
not otherwise warranted as there is no competent medical 
evidence of a nexus.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  None of the medical records contain an opinion as to 
the etiology of the bilateral carpal tunnel syndrome.

The veteran is competent to testify as to the symptoms he 
experienced during service and his job duties during service. 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, the veteran is 
not a medical professional competent to render an opinion on 
matters of a medical diagnosis or the etiology of a diagnosed 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Nor is there any evidence of continuity of symptomatology.  
The first diagnosis of carpal tunnel syndrome is dated in 
December 1997 (i.e. approximately 5 years after the veteran's 
separation from service).  Furthermore, the veteran did not 
apply for benefits until September 1999, nearly 7 years after 
his separation from service.  These gaps in evidence 
constitute negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

Therefore, the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Hearing Loss

The veteran seeks service connection for bilateral 
sensorineural hearing loss.  Specifically, he contends he was 
exposed to excessive noise during his service as a combat 
engineer and in the air defense artillery.  During the RO 
hearing in September 2004 the veteran explained he was 
constantly exposed to loud noise in the workshop of the 
combat engineer unit.  

Hearing loss disability claims are governed by 38 C.F.R. 
§ 3.385.  This regulation provides hearing loss is a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater. 38 C.F.R. § 3.385.  
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent. 38 C.F.R. § 3.385.

VA outpatient treatment records dated in October 2001 reflect 
a finding of 40 decibels in the 4000 hertz threshold of the 
left ear.  Thus, the veteran meets the criteria of 38 C.F.R. 
§ 3.385 for the left ear.  The right ear, however, does not 
reflect findings of at least 26 decibels in three of the 
specified frequencies.  Nor is there a finding of 40 decibels 
in any of the specified frequencies.  As such, there is no 
current right ear disability. A threshold requirement for the 
granting of service connection is evidence of a current 
disability. In the absence of evidence of a current 
disability there can be no valid claim. Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992). Therefore the preponderance of 
the evidence is against the claim for service connection of 
the right ear.

As there is a current left ear disability, the remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

However, service treatment records reflect no complaints, 
treatment or diagnoses of hearing loss.  In fact the veteran 
denied a history of ear trouble or hearing loss on the July 
1984 report of medical history.  Similarly, the July 1984 
examination described the ears as normal and noted normal 
audiological findings.  In fact although a February 1992 
audiogram noted the veteran was routinely exposed to 
hazardous noise, the audiological findings were within normal 
limits and a profile of H1, indicating a high level of 
medical fitness, was assigned. See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992); (Observing that the "PULHES" 
profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of medical fitness for retention in the 
military service.  Furthermore, the February 1992 record 
indicated that hearing protection of earplugs were assigned.  
Most significantly, the veteran denied a use of a hearing aid 
and denied any ear trouble or hearing loss on the March 1992 
report of medical history.  The March 1992 examination 
performed in connection with the veteran's separation from 
service described the ears as normal and noted hearing within 
normal limits.  

The veteran, however, contends his hearing loss is a result 
to exposure to noise during service.  Although there is no 
evidence the veteran served in combat, given the February 
1992 record corroborating exposure to noise and giving the 
veteran the benefit of the doubt, the account of acoustic 
trauma from heavy equipment will be accepted as the inservice 
incurrence. See 38 U.S.C.A. § 1154.

What is missing is competent evidence of a nexus.  While VA 
records note a current left ear hearing loss disability, none 
of these records provide an opinion as to the etiology of the 
condition.  A VA outpatient treatment record dated in October 
2001 included the veteran's subjective report of 6 years of 
noise exposure during service and complaints of tinnitus and 
hearing loss since 1985.  To the extent to which the 
veteran's reported history suggests a nexus, these 
recitations of medical history are simply not supported by 
the evidence of record. To he law provides that the 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional. See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

As the veteran reported hearing loss since service, the Board 
also considered whether service connection was warranted on a 
theory of continuity of symptomatology.  Significantly, the 
March 1992 examination performed in connection with the 
veteran's service described normal hearing.  Furthermore, the 
first evidence of treatment for hearing loss was dated in 
June 2001, almost 9 years after the veteran's separation from 
service.  Similarly, the veteran did not apply for service 
connection for hearing loss until October 1997, nearly 5 
years after his separation from service.  The gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  The gap in evidence also demonstrates the 
hearing loss did not manifest to a compensable degree within 
one year of the veteran's separation from service. As such, 
service connection pursuant to 38 U.S.C.A. §§ 1112, 1137 and 
38 C.F.R. §§ 3.307, 3.309 is not warranted.

As such, the only evidence of a nexus is the veteran's own 
testimony.  While the veteran may posit that hearing loss is 
attributable to military service, he is not shown to have the 
requisite competence to render such an opinion - especially 
one involving the evaluation of numeric test data resulting 
from clinical testing and applied to VA's regulations. See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992); Cromley v. 
Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Right Ankle

The veteran seeks service connection for a right ankle 
condition, including as secondary to the service-connected 
knees and back.  In a September 1999 statement the veteran 
specified he injured his right ankle when he sprained his 
right foot in July 1985.  Alternatively he contends he is 
unable to plant his foot firmly as a result of his service-
connected knee and back conditions.  During the September 
2004 RO hearing, the veteran indicated he injured his right 
ankle when he slipped and fell.  He reported he was placed on 
profile and testified he had continued pain since that time.  
Service treatment records confirm the veteran was seen for 
right foot pain and was diagnosed with a ligament strain in 
July 1985.  However, this appears to have been an acute 
injury as subsequent records fail to reflect any complaints 
or treatment for a right ankle condition.  For example, the 
March 1992 examination performed in connection with the 
veteran's separation from service described the lower 
extremities as normal and failed to note any defect or 
diagnosis concerning the right ankle.  

More significantly, subsequent post-treatment medical records 
fail to reflect any current disability of the right ankle.  
To the extent that the veteran currently has or complains of 
the pain of the right ankle or an inability to "plant his 
foot firmly," these symptoms have not been linked to any 
diagnosed disorder.  In this respect, it is not a disorder 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Under these circumstances, for the Board to conclude that the 
veteran has a right ankle disability that had its origin 
during service would be speculation, and the law provides 
that service connection may not be granted on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993). Simply put, in the 
absence of a present disability that is related to service, a 
grant of service connection is clearly not supportable. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the letters from the 
RO to him, but he has failed to do so. A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the letters of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service.  While the veteran is clearly of 
the opinion that he has a current right ankle disability that 
is related to service, as a layperson, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, service connection for a right ankle disability 
is not established in the absence of competent medical 
evidence of a current disorder and competent medical evidence 
demonstrating a relationship between a current disorder and 
service.

Vertigo

The veteran seeks service connection for vertigo.  
Specifically, he alleges the vertigo is a result of the 
December 1989 accident in Germany in which he injured his 
knees and back.  

VA outpatient treatment records reflect a diagnosis of 
positional vertigo.  As such, the veteran has a current 
disability and the remaining question is whether there is 
evidence of an inservice occurrence of an injury or disease 
and medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service treatment records, however, fail to reflect any 
complaints or treatment for vertigo.  In fact, the veteran 
specifically denied a history of dizziness or fainting spells 
on the July 1984 and March 1992 reports of medical history.  
Additionally, the July 1984 and March 1992 examinations 
described the head and neurological systems as normal.  

While the service records confirm the veteran was injured in 
December 1989, these records fail to reflect any complaints 
of dizziness.  Because these records were generated with a 
view towards ascertaining the appellant's then-state of 
physical fitness, they are akin to statements of diagnosis 
and treatment and are of increased probative value.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also  LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

More significantly, there is no competent evidence of a 
nexus.  None of the records include a medical opinion as to 
the etiology of the positional vertigo.  Nor is there any 
evidence of continuity of symptomatology.  The first post-
service treatment for dizziness was dated in January 1994, 
nearly two years after the veteran's separation from service.  
This gap in evidence constitutes negative evidence that tends 
to disprove the veteran's claim that the veteran had an 
injury in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

While the veteran provided testimony at a September 2004 RO 
hearing expressing his belief that the vertigo was related to 
service, the veteran is not a medical professional competent 
to render an opinion on matters of a medical diagnosis or the 
etiology of a diagnosed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As such, the preponderance of the 
evidence is against the veteran's claim.  Accordingly, 
service connection is denied.

Gastritis

The veteran seeks service connection for gastritis.  VA 
outpatient treatment records and private medical records fail 
to reflect a current diagnosis of gastritis.  A threshold 
requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence 
of a current disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

However, the Board notes that the veteran has been treated 
for other gastrointestinal disabilities, including 
diverticulitis and gastroesophageal reflux disorder.  As 
such, the Board examined whether service connection was 
warranted for either of these conditions. 

Service treatment records, however, fail to reflect a 
diagnosis of either condition.  For example, in July 1984, 
the veteran denied a history of stomach trouble or 
indigestion and an examination at that time described the 
veteran's abdomen as normal and noted no defect or diagnosis 
of the stomach.  Service treatment records do include a 
January 1990 record which reflects the veteran was treated 
for gastroenteritis.  Subsequently, however, the veteran 
denied indigestion and stomach trouble on the March 1992 
report of medical history.  Similarly, the March 1992 
examination performed in connection with the veteran's 
separation from service described the abdomen as normal and 
noted no stomach disabilities.  

More significantly, there is no competent evidence of a nexus 
linking the current diverticulitis or gastroesophageal reflux 
disease to the gastroenteritis noted during service.  In 
fact, none of the post service records contains an opinion as 
to the etiology of the diverticulitis or gastroesophageal 
reflux disease.  

Nor is there any evidence of continuity of symptomatology.  
The first post service diagnosis of a stomach disability was 
dated in July 1994, nearly 2 years after the veteran's 
separation from service.  Additionally, the veteran did not 
apply for benefits until September 1999.  The gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

The veteran has alleged his stomach condition is a result of 
taking medications for his service-connected conditions.  The 
law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability. 

In this regard, the veteran has diagnosed stomach 
disabilities and also has service-connected disabilities of 
myositis of the low back, hypertension, and bilateral 
patellofemoral syndrome.  The record also reflects the 
veteran has been prescribed multiple medications for these 
conditions.  

What is missing is evidence of a nexus relating the stomach 
disabilities to the medications the veteran takes for his 
service-connected disabilities.  The veteran testified at a 
September 2004 RO hearing and explained he first noticed 
stomach problems in Germany as he vomited frequently after 
eating.  He related that he sought medical aid and was 
informed he had gastritis since he took so many medications.  

While the veteran purported to provide the required nexus, 
the Court has held that the connection between what a 
physician said and the layman's account of what the physician 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence. See Franzen v. 
Brown, 9 Vet.App. 235 (1996); Robinette v. Brown, 8 Vet.App. 
69 (1995).  

None of the competent medical evidence of record includes a 
finding that the veteran's medication for service-connected 
disabilities caused or aggravated his stomach disability.  As 
such, without evidence of a nexus, the preponderance of the 
evidence is against the veteran's claim. Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ankle

The veteran seeks service connection for a left ankle 
condition.  Specifically, he alleges he injured his left 
ankle during a fall in service.  Although the veteran is 
competent to report being injured and receiving treatment for 
the ankle during service, service medical records fail to 
reflect an injury concerning the left ankle or any treatment 
of the left ankle during service.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 
2006).  Even assuming there was an inservice injury of the 
left ankle, subsequent records demonstrate no residual 
disability from this injury.  Most significantly, there is no 
evidence of a currently diagnosed left ankle disability.  As 
noted above, a threshold requirement for the granting of 
service connection is evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Under these circumstances, for the Board to conclude that the 
veteran has a left ankle disability that had its origin 
during service would be speculation, and the law provides 
that service connection may not be granted on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993). Simply put, in the 
absence of a present disability that is related to service, a 
grant of service connection is clearly not supportable. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the letter from the 
RO to him, but he has failed to do so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the letters of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service.  While the veteran is clearly of 
the opinion that he has a current left ankle disability that 
is related to service, as a layperson, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, service connection for a left ankle disability 
is not established in the absence of competent medical 
evidence of a current disorder and competent medical evidence 
demonstrating a relationship between a current disorder and 
service.

Right Shoulder

The veteran seeks service connection for a right shoulder 
disability.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

VA outpatient treatment records and private medical records 
reflect diagnoses of a right shoulder sprain and right 
shoulder tendonitis.  The remaining question, therefore, is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service treatment records, however, are devoid of any 
complaints, treatment or diagnosis of any right shoulder 
disability.  For example, in July 1984 the veteran denied a 
history of swollen or painful joints, broken bones, 
arthritis, rheumatism or bursitis and painful or trick 
shoulder.  An examination dated in July 1984 described the 
upper extremities as normal.  More significantly, the veteran 
denied a history of swollen or painful joints, arthritis, 
rheumatism or bursitis, bone or joint deformity and painful 
or trick shoulder on the March 1992 report of medical 
history. Similarly, the March 1992 examination performed in 
connection with the veteran's separation from service 
described the upper extremities as normal.

The Board notes that during the September 2004 RO hearing the 
veteran has testified that he injured his right shoulder 
during the same motorcycle accident in which he injured his 
low back and knees.  The veteran is competent to testify as 
to an inservice injury. Barr v. Nicholson, 21 Vet. App. 303 
(2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, the Board finds the veteran's testimony is not 
credible as the December 1985 service treatment records 
completed contemporaneously with the veteran's treatment 
directly after the injury fail to reflect any complaints or 
treatment of the right shoulder.  

Even assuming the right shoulder was injured in December 
1985, service connection is not otherwise warranted as there 
is no competent evidence of a nexus.  See Holbrook v. Brown, 
8 Vet. App. 91 (1995) (Holding that the Board has the 
fundamental authority to decide a claim in the alternative.).  
None of the records contain an opinion as to the etiology of 
the right shoulder disability.  

Nor is there any evidence of continuity of symptomatology.  
The first post-service record noting a right shoulder 
condition was dated in June 1999 and indicates the veteran 
had treated since 1995.  Even assuming treatment in 1995, 
this reflects almost 3 years between the veteran's separation 
from service and his initial treatment of the condition.  
Furthermore, the veteran did not apply for benefits until 
September 1999, nearly 7 years after his separation from 
service.  These gaps in evidence constitute negative evidence 
that tends to disprove the veteran's claim that the veteran 
had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  

Therefore the preponderance of the evidence is against the 
veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased Evaluation

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.



Chronic Lumbosacral Strain and Myositis with Degenerative 
Joint Disease

The RO granted service connection for lumbar paravertebral 
myositis in a November 1992 rating decision.  At that time, a 
10 percent evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5021.  

The current appeal arises from a September 1999 claim by the 
veteran that the 10 percent rating evaluation did not 
accurately reflect the severity of his lumbar spine 
disability.  A June 2000 rating decision denied the veteran's 
claim for an increase and this appeal followed.  During the 
course of the appeal, a March 2004 rating decision granted an 
increased evaluation of 20 percent under Diagnostic Code 
5021-5237.  The 20 percent evaluation was effective November 
18, 2003.  A March 2005 rating decision increased the rating 
to 40 percent effective January 7, 2005.  Applicable law 
mandates that when an appellant seeks an increased rating, it 
will generally be presumed that the maximum benefit allowed 
by law and regulation is sought, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded. See A.B. v. Brown, 6 Vet. App. 
35 (1993).  As such, the veteran's claim for an increased 
evaluation remains in appeal.  Given the increased ratings 
which were granted during the pendency of the appeal, the 
present appeal consists of three questions: 1) whether an 
evaluation in excess of 10 percent is warranted for the 
period prior to November 18, 2003 (the effective date of the 
20 percent rating); 2) whether an evaluation in excess of 20 
percent is warranted from November 18, 2003 until January 7, 
2005; and 3) whether an evaluation in excess of 40 percent is 
warranted from January 7, 2005 until the present time.

As noted above, the veteran's myositis of the low back was 
evaluated under Diagnostic Code 5021-5237 for myositis and 
lumbosacral strain.  Under 38 C.F.R. § 4.71a, DC 5021, 
myositis will be rated on limitation of the affected parts, 
as degenerative arthritis.  Diagnostic Code 5003, in turn, 
evaluates disabilities based on the degree of limitation of 
motion under the appropriate Diagnostic Codes.  If the 
disability is noncompensable under the appropriate Diagnostic 
Code for the joint involved, a 10 percent rating will be for 
application for such major joint or group of minor joints 
affected by limitation of motion. Id. Limitation of motion 
needs to be objectively shown by findings such as swelling, 
muscle spasm, or painful motion. Id. In the absence of 
limitation of motion, a 10 percent evaluation is warranted 
for x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups and a 20 percent evaluation 
is warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints with occasional 
incapacitating exacerbations. Id. 

At the time the veteran applied for an increased evaluation 
in September 1999, limitation of motion of the lumbar spine 
was evaluated under Diagnostic Code 5292.  Under Diagnostic 
Code 5292 slight limitation of motion warranted a 10 percent 
evaluation, moderate limitation of motion warranted a 20 
percent evaluation and severe limitation of motion warranted 
a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1999).

Another Diagnostic Code that could have been applied at the 
time of the veteran's application for an increase was 
Diagnostic Code 5295 for the evaluation of a lumbosacral 
strain.  Under this Diagnostic Code a 10 percent evaluation 
was assigned for a lumbosacral strain with characteristic 
pain on motion.  A 20 percent evaluation was warranted upon a 
showing of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral in standing position.  A 40 
percent evaluation was for assignment for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

Another Diagnostic Code that could have been applied was 
Diagnostic Code 5293 for intervertebral disc syndrome.  Under 
the schedular criteria in effect when the veteran filed his 
claim for increased evaluation for his cervical spine 
disability, a 20 percent evaluation was warranted upon a 
showing of moderate intervertebral disc syndrome with 
recurring attacks, a 40 percent evaluation was for assignment 
for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  The next higher 60 percent 
evaluation was for assignment for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief. See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5293 (1999).

The regulations used to evaluate diseases and injuries of the 
spine have changed twice, effective on September 23, 2002, 
and on September 26, 2003. See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 38 C.F.R. § 4.71a (Diagnostic Code 
5293)(2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)(2004).  VA's 
General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for an increased 
rating, VA should first determine whether the revised version 
is more favorable to the veteran. In so doing, it may be 
necessary for VA to apply both the old and new versions of 
the regulation. If the revised version of the regulation is 
more favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change. See VAOPGCPREC 3-2000 (Apr. 
10, 2000); see also 38 C.F.R. § 3.114.

The changes in the regulations effective September 23, 2002 
did not alter the schedular criteria under Diagnostic Codes 
5292 or 5295.  However, effective September 23, 2002 the 
schedular criteria used to evaluate intervertebral disc 
syndrome were amended.  The 2002 changes to Diagnostic Code 
5293 for intervertebral disc syndrome provided for 
evaluations between 10 and 60 percent based on the frequency 
and total duration of incapacitating episodes. An 
incapacitating episode was defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Under Diagnostic Code 5293, a 10 percent evaluation was for 
assignment with incapacitating episodes having a total 
duration of at least one week, but less than two weeks during 
the past twelve months; a 20 percent evaluation was assigned 
for incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks during the past 
twelve months; a 40 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past twelve 
months; and a 60 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. That Diagnostic Code 
also provides an alternative method for evaluating 
intervertebral disc syndrome by providing for separate 
evaluations for chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities in assigning whichever method results in the 
higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

Effective September 26, 2003, the Schedule for Rating 
Criteria mandated that disabilities of the spine under 
Diagnostic Codes 5235 to 5243 will be evaluated under a 
General Rating Formula for Diseases and Injuries of the 
Spine.  This General Rating Formula assigns evaluations with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by the residuals of the injury or disease.  Under 
this formula, a 20 percent evaluation is for assignment when 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees or with a 
combined range of motion not greater than 120 degrees or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is for assignment when forward flexion of the 
thoracolumbar spine is 30 degrees or less or for favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is for assignment upon a showing of unfavorable 
ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code. Note (2) to the General 
Rating Formula explains that for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The Board must also 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes. 
38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 
10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

A September 15, 1999 record reflected the veteran complained 
of pain of the low back.  Examination reflected no evidence 
of muscle spasms or tenderness to palpation in the 
lumbosacral area.  Active range of motion was within normal 
limits in the trunk with the exception of flexion which 
lacked 38 centimeters of motion.  

The veteran underwent a VA examination in October 13, 1999 to 
assess the severity of his disability.  He complained of 
moderate low back discomfort with radiation to posterior 
aspect of the legs.  He described weakness of the right leg 
and cramps of the left calf.  Flare-ups occurred three times 
during the prior year and he treated with physical therapy 
and pain killers.  Precipitating factors included prolonged 
sitting or standing and walking stairs, squatting.  
Medication and avoiding activities that caused pain were 
alleviating factors.  He indicated that twice a month the 
pain was severe enough to require complete bed rest for 3 
hours.  He walked unassisted but used a cane to give support 
to right leg and prevent falls.  There was no history of 
surgery.  The veteran indicated he was unemployed and 
explained the only restriction of daily activity was he could 
not long practice cabinet making.  

Clinical examination revealed 40 degrees of flexion, 10 
degrees of extension, 20 degrees of lateral flexion and 30 
degrees rotation.  There was painful motion on the last 
degree of motion measured.  There was moderate objective 
evidence of painful motion on movement of the spine and 
moderate lumbar paravertebral spasms were noted.  There was 
mild weakness of left ankle dorsiflexor muscle and extensor 
hallucis longus muscle.  Strength was a 4 out of 5.  There 
was moderate tenderness to palpation of the lumbar 
paravertebral muscles.  No postural abnormality or fixed 
deformity was noted.  The veteran's gait cycle was normal and 
the veteran did not have muscle atrophy of lower extremities.  
Straight leg raising was negative.   Ankle jerks were 2+ and 
symmetrical.  The diagnosis was lumbar paravertebral myositis 
and bilateral L5 radiculopathy by electromyograph.  

A January 10, 2000 VA outpatient treatment record noted 
complaints of back pain particularly after sitting for 
prolonged periods but indicated that the veteran retained 
motion of the spine within normal limits with the exception 
of trunk flexion that lacked 36 centimeters.  There was also 
painful left and right side rotation. An April 24, 2000 VA 
physical therapy record noted complains of back pain and 
tingling of the right leg.  Clinical examination reflected 
tenderness and induration of the right dorsal muscles.  Range 
of motion testing of the trunk revealed flexion lacked 49 
centimeters to touch toes and the veteran had 75 percent of 
normal rotation, 50 percent of normal extension and side 
bending was within normal limits.  

A June 20, 2000 VA outpatient treatment record noted 
complaints of back pain and weakness of the legs.  There was 
tenderness to palpation the left dorsal area.  Range of 
motion was described as normal except for 28 centimeters for 
the sitting position and 48 centimeters to touch toes.  A 
July 30, 2000 x-ray of the spine concluded there was mild 
straightening of the normal lumbar lordosis, possibly due to 
muscle spasm.  

A May 8, 2000 VA consultation record noted the veteran was 
seen for evaluation for carpal tunnel syndrome.  The 
provisional diagnosis was radiculopathy, chronic back pain 
and the veteran complained of back pain of a 6-7 in 
intensity.  Although he denied pain radiated to the lower 
extremities he described lower extremity weakness and 
numbness.  He denied bowel or bladder problems. Clinical 
examination reflected diffuse lumbosacral tenderness and 
limited flexion and extension associated with pain.  Muscle 
strength of the bilateral lower extremities was 4.5 
proximally and distally.  Straight leg raising and Patrick's 
tests were negative.  There was decreased pinprick sensation 
in both lower extremities.  The physician concluded the 
veteran had a history of chronic low back pain and no 
evidence of radiculopathy by physical examination.  The 
veteran's decreased pinprick in the stocking distribution was 
noted but the physician specified there was no other 
neurological deficit. 

A December 17, 2002 VA physical therapy note indicated the 
veteran complained of persistent mid to lower back pain, 
locking of the trunk and weakness and numbness of the legs 
resulting in several falls during the past year.  Pain was 
rated as an 8 on a scale of 10 and was described as constant.  
The veteran's posture was deviated with a protruded abdomen 
and flexor pattern and feet pronated.  There was decreased 
tactile superficial sensation and deep sensation and the legs 
had numbness.  The claves and toes were noted to occasionally 
have muscle cramps.  Range of motion was within full limits 
in the four extremities.  Straight leg raise was limited.  
The physician concluded the veteran had an inappropriate 
postural pattern, back muscles spasm/tenderness, diminished 
flexibility of the spine and legs, left calf muscle atrophy 
and weakened lower extremities and constant mid to lower back 
pain.  

A March 13, 2003 nerve conduction study indicated the veteran 
was seen for bilateral lower extremity burning pain and 
numbness.  Motor evoked potentials revealed adequate 
conduction velocities in all nerves tested.  There were 
prolonged latencies in both posterior tibial nerves and 
decreased amplitudes in the right post tibial nerve.  Sensory 
evoked potentials showed prolonged latencies and decreased 
amplitudes in both sural nerves.  The conclusion was abnormal 
study compatible with mixed sensory motor peripheral 
neuropathy.  

The veteran underwent a VA examination of the spine on 
November 18, 2003 to assess the severity of the condition.  
He complained of worsening, constant lower back pain.  He 
described the pain as a burning sensation at the low and mid 
back radiating to bilateral lower extremities.  He denied 
fecal or urinary incontinence but complained of constipation 
and erectile dysfunction.  He treated with medication and 
indicated that during flare-ups it was difficult to ambulate.  
He used Lofstrand crutches and at times was unable to 
ambulate secondary to back pain.  He denied loss of weight 
but complained of shortness of breath and noted occasional 
flashing light.  He indicated he could walk unaided for about 
5 minutes at a slow pace.  He reported 3 falls during the 
last year due to loss of strength of the right lower 
extremity.  He denied back surgeries.  The veteran explained 
he used a shower chair but other than that indicated he was 
independent in activities of daily living.  

Clinical examination reflected the veteran's posture was 
erect and symmetrical in appearance rhythm and spinal motion.  
The veteran had flexion of 47 degrees, extension of 10 
degrees, and rotation of 15 degrees bilaterally and lateral 
bending of 15 degrees.  Painful motion was noted form 35-47 
degrees of forward flexion.  There was increased pain with 
repetitive forward flexion and extension.  There was 
tenderness to palpation of the lumbar paravertebral muscles 
L1-S1 bilaterally. There was no evidence of spasms, guarding 
or preserved spinal contour.  The veteran ambulated with a 
normal gait with use of crutches.  No postural abnormality or 
fixed deformity was noted.  

Neurological examination reflected decreased pinprick and 
light touch of the bilateral lower extremities; however no 
specific dermatome distribution was noted. Motor examination 
revealed manual muscle strength of 4.5 out of 5 from the L1-
S2 myotomes bilaterally.  Reflexes were +1 patellar and 
Achilles bilaterally.  Rectal examination was not performed.  
Straight leg raise test and Lasegue's test were negative.  
There was no vertebral fracture and no evidence of a 
nonorganic physical sign.  The diagnosis was lumbar myositis.  

While VA records dated in 2003 and 2004 documented complaints 
and treatment of pain of the low back, and some records note 
generally that the "musculoskeletal system" had intact 
range of motion, no specific findings concerning the 
lumbosacral spine were provided.  Of note during this time 
period, a February 5, 2004 VA x-ray of the spine concluded 
with the findings of paravertebral muscle spasms and 
degenerative changes.  

A January 7, 2005 VA examination reflected complaints of pain 
since 1989.  The veteran indicated the pain had increased in 
intensity and frequency.  He rated the pain of the 
paravertebral muscles as 8 of 10 and noted the pain lasts the 
whole day.  He described the pain as burning, stabbing and 
shock like.  Flare-ups were a 10 in severity and occurred 
weekly and lasted 1-2 hours.  There was no claimed additional 
limitation of motion with flare ups.  Precipitating factors 
included cloudy and rainy days.  Heating pads, the TENS unit 
and bed rest alleviated the pain.  The veteran denied 
associated features of weight loss, fever, malaise, 
dizziness, visual disturbance, numbness, weakness, bladder or 
bowel complaints or erectile dysfunction.  He used a Canadian 
crutch but did not have a lumbosacral orthosis.  He could 
walk for 5-10 minutes and stated he was unsteady due to his 
knee pain, not his back pain.  He denied recent falls and 
denied any recent surgeries.  He reported he was independent 
in self care and his activities of daily living.  

Clinical examination reflected forward flexion from 0-20 
degrees, painful in all degrees; extension from 0-20 degrees 
painful from 10-20 degrees; lateral flexion of 0-20 degrees 
bilaterally, painful from 10-20 degrees; and rotation from 0-
20 degrees bilaterally, painful in all degrees.  The examiner 
noted that the veteran showed poor effort during the 
examination.  There was mild tenderness on palpation of the 
thoracolumbar area at the paravertebral muscles and the 
veteran was unable to do flexion in the supine position due 
to pain.  Spinal contour was preserved and there was no 
evidence of abnormal kyphosis, reversed lordosis or 
scoliosis.  There was no evidence of postural abnormalities 
or fixed deformities.  

Neurological examination showed pinprick sensation was intact 
in both lower extremities and no atrophy was noted.  There 
was normal tone and 4.5 strength of the muscles in both legs.  
Lasegue's sign was negative.  The veteran denied 
hospitalization in the last year due to lumbosacral pain.  
The examiner noted that x-rays dated in December 2004 showed 
degenerative changes at the facet joints and a narrowing of 
L5-S1 intervertebral disc space.  The concluding diagnoses 
were chronic active lumbosacral strain myositis and 
degenerative joint disease of the lumbosacral spine.  

VA treatment records in 2005 and 2006 documented complaints 
and treatment of pain of the low back.  As with the records 
from 2003 and 2004, some records note generally that the 
"musculoskeletal system" had intact range of motion; 
however, no specific findings concerning the lumbosacral 
spine were provided.  As such, these findings are less 
probative on the inquiry as to the severity of the low back.

The veteran also testified at a RO hearing in September 8, 
2004.  During this hearing the veteran indicated that he 
treated his back at VA outpatient treatment clinic.  He 
described mobility problems and stated he could no longer do 
things due to pain.  He rated the pain as a 3-4 but stated it 
sometimes was 5 upon awakening and he explained the back 
would begin to lock.  He treated with medication.  He 
described daily, continuous pain since 1985.  The veteran 
noted the pain worsened if he sat or stood for prolonged 
periods.  He used a TENS unit but indicated it did not 
alleviate the pain.  He also related that weather changes, 
particularly cold weather, caused pain.  He reported spasms 
of the back.  The veteran indicated he used Canadian crutches 
because he had fallen in the past due to back pain and his 
legs failing him.  

A review of the evidence of record discloses that the 
veteran's chronic lumbosacral strain and myositis with 
degenerative joint disease did not manifested with symptoms 
approximating a 20 percent evaluation prior to October 13, 
1999.  For example, in September 1999, while the veteran 
clearly lacked some motion of the spine, it could not be 
described as a moderate amount.  Rather, the veteran lacked 
38 centimeters to touch his toes.  Furthermore, the veteran 
did not demonstrate evidence of muscle spam on extreme 
forward bending, loss of lateral spine motion, unilateral in 
standing position to warrant a 20 percent rating under 
Diagnostic Code 5295.  Nor was there evidence of moderate 
intervertebral disc syndrome with recurring attacks.

However, beginning October 13, 1999 (the date of the VA 
examination demonstrating moderate limitation of motion and 
muscle spasms) an increased 20 percent evaluation is 
approximated.  Specifically, during this period, the record 
reflects the veteran had flexion was limited by approximately 
half.  The October 1999 examination found the veteran only 
had 40 degrees of flexion, nearly half of the 90 degrees 
considered normal. See 38 C.F.R. § 4.71a, Plate V.  
Additionally, the veteran has symptoms which would 
approximate a higher rating under lumbosacral strain code.  
For example, the October 1999 VA examination documented 
muscle spasm on movement and furthermore, the July 2000 x-ray 
described straightening of the lumbar lordosis, possibly as a 
result of muscle spasm.  

A higher 40 percent evaluation is not warranted from October 
13, 1999.  While the veteran clearly had significant 
limitation in motion, it is best described as moderate.  In 
this regard, the October 13, 1999 examination noted 40 
degrees of flexion and a combined range of motion of 150 
degrees and the November 13, 2003 examination described 47 
degrees of flexion and a combined range of motion of 117 
degrees.  These figures approximate the halfway point of 
normal motion and thus can not be characterized as severe.  
Furthermore, there was no evidence of listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of motion of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing of the joint spaces to warrant a 40 percent 
evaluation under Diagnostic Code 5295.  Nor was there 
evidence of severe intervertebral disc syndrome with 
recurring attacks.  

Additionally, a higher 40 percent evaluation is not warranted 
under the revised regulations for the period from November 
18, 2003 until January 7, 2005.  Specifically, all the 
veteran's records during this time period reflect flexion 
greater than 30 degrees.  For example, the November 2003 VA 
examination noted flexion of 35 degrees without pain and to 
47 degrees with pain.  Furthermore, the record contained no 
evidence of favorable ankylosis of the entire thoracolumbar 
spine.  Additionally, there was no evidence the veteran 
sustained any incapacitating episodes requiring bed rest and 
treatment by a physician at that time to warrant a rating 
under the Diagnostic Code for intervertebral disc syndrome.  
As such, an increased evaluation is not warranted.  

An increased evaluation is also not warranted as of January 
7, 2005 or any period thereafter.  The record clearly 
reflects the veteran retained motion of the spine, albeit 
painful and limited, at all periods during the appeal.  As 
such, he clearly did not have unfavorable ankylosis of the 
entire thoracolumbar spine.  

The Board considered whether an increased evaluation could be 
granted based upon the granting of a separate neurologic 
disability related to the lumbar spine.  In this regard, the 
evidence clearly reflects the veteran complained of weakness 
and numbness of the bilateral legs.  Furthermore, private and 
VA physicians have diagnosed radiculopathy.  While VA 
examinations noted decreased sensation findings, all 
objective tests, such as Lasegue's test, muscle strength and 
reflexes of the lower extremities remained grossly intact.  
Although a March 13, 2003 VA nerve conduction study noted 
decreased sensation and prolonged latencies subsequent 
examinations such as the November 18, 2003 and January 7, 
2005 VA examinations noted only subjective complaints of 
weakness but had negative testing for radiculopathy.  
Therefore, at best, there are subjective complaints of 
radiculopathy, with objective findings that do not represent 
slight, incomplete paralysis of the sciatic nerve to warrant 
a separate rating.  Nor is the veteran shown to have any 
associated bowel or bladder impairment that would warrant a 
separate evaluation.

The evidence reflects the veteran has repeatedly complained 
of pain and limitation of motion associated with his lumbar 
spine disability.  The VA outpatient treatment records 
indicate the veteran has treated with medication, a TENS 
unit, and physical therapy.  However, the VA examinations 
have considered the result of painful motion and delineated 
the effect of painful motion in degrees.  Therefore, the 
current evaluations assigned contemplate the effects of the 
veteran's complaints of pain, fatigue, swelling and weakness, 
and an increased evaluation based solely on pain is not 
warranted. 38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5260, 
5261; DeLuca v. Brown, 8 Vet. App. 202 (1995)

In sum, an increased evaluation of 20 percent is warranted 
from October 13, 1999 until November 18, 2003.  As described 
above, no other increased evaluations are warranted at this 
time.

Knees

The RO granted service connection for residuals of a 
bilateral patellofemoral syndrome in a November 1992 rating 
decision.  At that time, a combined 10 evaluation was 
assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5257.  The veteran contends the current rating 
evaluation does not accurately reflect the severity of his 
disability.  A March 2004 rating decision granted separate 
compensable evaluations for each knee.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

As noted above, the veteran's residuals of a right knee 
injury were most recently evaluated under Diagnostic Codes 
5299-5257.  Diagnostic Code 5299 indicates the disability is 
not listed in the Schedule for Rating Disabilities and it has 
been rated by analogy under a closely related disease or 
injury. 38 C.F.R. §§ 4.20, 4.27.  In the present case, the 
bilateral patellofemoral syndrome was rated by analogy as 
recurrent subluxation or lateral instability of the knee, 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 
knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and a maximum 30 percent when severe. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Under VAOPGCPREC 23-97, the veteran may be assigned separate 
ratings for arthritis with limitation of motion under 
Diagnostic Code 5260 or 5261 and for instability under 
Diagnostic Code 5257. See VAOPGCPREC 23-97 (July 1, 1997).  
Diagnostic Code 5003 for degenerative arthritis evaluates 
disabilities based on the degree of limitation of motion 
under the appropriate Diagnostic Codes, in this case, 
Diagnostic Code 5260 for limitation of flexion of the leg.  
If the disability is noncompensable under the appropriate 
Diagnostic Code for the joint involved, a 10 percent rating 
will be for application for such major joint or group of 
minor joints affected by limitation of motion. Id. Limitation 
of motion needs to be objectively shown by findings such as 
swelling, muscle spasm, or painful motion. Id. In the absence 
of limitation of motion, a 10 percent evaluation is warranted 
for x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups and a 20 percent evaluation 
is warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints with occasional 
incapacitating exacerbations. Id.

Under Diagnostic Code 5260, a 10 percent evaluation is 
warranted when flexion is limited to 45 degrees. A 20 percent 
evaluation is warranted when flexion is limited to 30 degrees 
and a 30 percent evaluation is warranted when flexion is 
limited to 15 degrees.  The Board must also consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion Diagnostic Codes. 38 C.F.R. §§ 
4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The VA General Counsel has also issued a precedential opinion 
holding that "separate ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261, where a 
veteran has both a limitation of flexion and limitation of 
extension of the same leg; limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg." See VAOPGCPREC 9-2004 
(September 17, 2004).  Under Diagnostic Code 5261, a 10 
percent evaluation is for assignment when extension is 
limited to 10 degrees, a 20 percent evaluation is for 
assignment when extension is limited to 15 degrees and a 30 
percent evaluation is for assignment when extension is 
limited to 20 degrees.

The veteran underwent a VA examination in October 1999.  At 
that time he complained of moderate discomfort of the lateral 
area of the right knee. There was no pain of the left knee. 
He referred cracking sounds of the knee joints with walking.  
He treated with medication and denied flare-ups during the 
last year.  Stairs and prolonged sitting, standing and 
walking were precipitating factors.  He indicated during the 
past year he had 6 occasions where knee pain resulted in him 
resting on the sofa.  He used a cane to prevent falls.  There 
was no history of injury or surgery. He denied episodes of 
dislocation or recurrent subluxation.  He had no 
constitutional symptoms of inflammatory arthritis.  He was 
unemployed and indicated he could not jump, and had 
difficulty with squatting, kneeling and stairs. There was no 
prosthesis.  

Clinical examination reflected 110 of flexion and 0 degrees 
of extension bilaterally. There was no painful motion.  There 
was no objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding of the knee joints.  He had crepitus of 
the knee joints. The examiner was unable to check for 
patellar grinding because the veteran was unable to relax.  
He had a normal gait cycle and no ankylosis was noted.  There 
was no leg length discrepancy and no constitutional signs of 
inflammatory arthritis.  The diagnosis was bilateral knee 
patellofemoral syndrome. 

An April 2000 VA physical therapy record noted complaints of 
tingling of the right leg.  The veteran also described the 
left knee failing while he walked.  Clinical examination 
reflected the gait was unstable.  The lower extremities 
showed motion within normal limits.  A June 2000 VA 
outpatient treatment record noted there was recurrent giving 
way of the left knee; however a June 2000 x-ray of the knee 
was normal.  An August 2001 x-ray of the right knee was noted 
to be normal; however the physician indicated the film was 
suboptimal since it was under penetrated. 

A December 2002 VA physical therapy note indicated the 
veteran complained of weakness and numbness of the legs 
resulting in several falls during the past year.  Pain was 
rated as an 8 on a scale of 10 and was described as constant.  
The veteran's posture was deviated with a protruded abdomen 
and flexor pattern and feet pronated.  There was decreased 
tactile superficial sensation and deep sensation and the legs 
had numbness and the claves and toes were noted to 
occasionally have muscle cramps.  Range of motion was within 
full limits in the four extremities.  Straight leg raise was 
limited.  The physician concluded the veteran had an 
inappropriate postural pattern, back muscles 
spasm/tenderness, diminished flexibility of the spine and 
legs, left calf muscle atrophy and weakened lower extremities 
and constant mid to lower back pain.  

The veteran underwent a VA examination of the joints in 
November 2003 to assess the severity of the knees.  He 
complained of worsening bilateral knee pain and increased 
pain and instability of the right knee.  He complained of 
calor of the knees and occasional giving away of both knees, 
right more than left.  He denied locking.  He indicated 
during flare-ups it was difficult to ambulate secondary to 
low back pain and the knee pain giving away.  He used 
Lofstrand crutches and denied surgery or injury.  He denied 
dislocation or recurrent subluxation.  There were no 
constitutional symptoms of inflammatory arthritis.  He did 
not have prosthesis.  

Clinical examination reflected 0 degrees extension and 120 
degrees flexion bilaterally.  There was painful motion from 
90-120 degrees of flexion bilaterally.  The veteran was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use.  There was tenderness to 
palpation of the medial and lateral joint line and patellar 
facets right and left knee; however, no effusions of either 
knee were noted.  No rubor or calor was noted.  The veteran 
guarded during range of motion testing.  The anterior-
posterior drawer test and Lachman's and McMurray's test were 
negative.  Similarly, the valgus and varus stress tests were 
negative.  There was no ankylosis or discrepancy in leg 
length. There was no inflammatory arthritis.  The diagnosis 
was bilateral patellofemoral pain syndrome.

A May 2004 VA outpatient treatment record noted complaints of 
bilateral knee pain but noted full active range of motion in 
both lower extremities.  Similarly, a September 2004 VA 
record noted bilateral knee pain, right greater than left.  
Range of motion showed full active range of motion.  

The veteran underwent another VA examination in January 2005.  
He complained of bilateral longstanding knee pain.  He 
described physical therapy with poor relief of pain and 
treatment with a TENS unit and heat.  He described daily knee 
pain which he rated as 8/10 in intensity.  Pain was 
accompanied by weakness, stiffness, instability or giving 
way, fatigability and lack of endurance.  He treated with 
medication.  Flare ups of 10/10 intensity occurred weekly and 
lasted 2-3 hours.  Precipitating factors were cloudy and 
rainy days and heat, bed rest and TENS unit alleviated pain.  
Flare-ups did not result in additional limitation of motion 
or functional impairment.  He used Canadian crutches to 
ambulate and denied injury or surgery.  He denied subluxation 
or dislocation.  There was no evidence of inflammatory 
arthritis.  He was independent in self care and daily 
activities.  

There was flexion of 0-120 degrees in both knees with pain 
from 90-120 degrees.  Extension was found to 0 degrees, 
painful in the last 10 degrees. Varus-valgus testing was 
negative.  The anterior-posterior cruciate stress test and 
McMurray's tests were negative.  There was tenderness to 
palpation in both knees at the peripateller area at the 
superior pole.  He was asked to squat in a repetitive fashion 
and was unable to do so due to excruciating pain on minimal 
effort.  There was no edema, effusion or heat or redness.  
There were no callosities or breakdown or unusual shoe wear 
pattern that indicated abnormal weight bearing.  No ankylosis 
or leg discrepancy was noted.  No constitutional signs of 
inflammatory arthritis were described.  The examiner noted 
that December 2004 x-rays showed mild suprapatellar effusion 
in the right knee and mild narrowing of medial femorotibial 
joint of the right.  The left knee showed small posterior 
patellar spurs and mild narrowing of medial tibiofemoral 
joint space.  The diagnoses were bilateral patellofemoral 
pain and degenerative joint disease bilateral knees. 

A July 2005 x-ray of the left knee showed mild degenerative 
changes, prepatellar and distal anterior femoral 
calcifications, most probably on basis of prior trauma.  A 
May 2006 VA outpatient treatment record noted complaints of 
pain in bilateral knees.  Clinical examination reflected the 
left knee was tender at the inner fossa lateral point and 
there was slight McMurray's pain and a negative drawer test.  
The musculoskeletal system was noted to have an intact range 
of motion.  A June 2006 magnetic resonance imaging (MRI) test 
of the left knee concluded with the finding of abnormal 
signal involving the anterior horn of the lateral meniscus.  
The physician noted this abnormality could represent the 
presence of a meniscal tear but noted such tears were not 
frequent at that location.  

A September 2006 VA outpatient treatment record noted the 
veteran reported a recent fall with trauma to the left arm 
and back.  Examination reflected the left knee had no edema 
and retained normal range of motion.  There was pain over the 
subpatellar area but no crepitus.  A January 2007 VA 
outpatient treatment record noted the veteran was seen for 
bilateral anterior knee pain.  It was noted that the veteran 
did not tolerate left sided ambulation aids due to shoulder 
pain.  Clinical examination reflected normal alignment of 
both planes and no significant ballotment.  There was tender 
patellar compression reproducing the veteran's complains.  
Motion was from 0-100 degrees.  There was guarding on 
resisted knee extension.  X-rays showed degeneration of the 
anterior horn of the lateral meniscus and laterally tilted 
patellae.  A February 2007 x-ray of the bilateral knees was 
normal.

The veteran also testified at a RO hearing in September 2004.  
During the hearing the veteran explained the right leg was 
treated with medication and he related he used crutches and 
his legs failed him.  He explained that he felt as if the 
knee moved to the side a bit when he got out of a car.  He 
describes the pain as a sharp blow and indicated it was worse 
with prolonged sitting.  He related he lost his balance from 
his knees and heard a pop of the knees.  He explained when he 
climbed stairs he had to hold something as the knees hurt and 
pain worsened.  He described constant pain and discomfort 
with the knees.  He specifically noted that when he stood he 
was afraid he would fall.  He also described a prickling 
sensation and heat of the knee.  The veteran explained his 
left leg was worse and had stronger pain than the right.  He 
indicated the weather affected the left knee and believed the 
left knee worsened.  

Examining the evidence in light of the above rating criteria 
illustrates that an increased evaluation for the veteran's 
knees is not warranted under Diagnostic Code 5257.  While the 
veteran complains of subluxation and instability, the medical 
records do not demonstrate the veteran has a level of 
subluxation or instability of either knee that can be 
described as moderate.  Specifically, examination 
consistently fund the drawer, Lachman's and valgus and varus 
tests were negative.  While some records noted some 
instability of the gait, there were equal periods when no 
instability was noted.

The Board considered whether a separate evaluation was 
warranted under Diagnostic Codes 5260 or 5261; however, the 
medical records do not demonstrate that the veteran meets the 
criteria for a separate evaluation under either Diagnostic 
Codes.  There is no evidence of flexion limited to 45 degrees 
to warrant a separate compensable evaluation under Diagnostic 
Codes 5260.  Rather, the medical evidence of record reflects 
the right knee retained flexion ranging from 110 or 120 
degrees.  Similarly, the left knee has been shown to have 
flexion ranging from 0-110 or 120 degrees.  Concerning an 
evaluation under Diagnostic Code 5261 for limitation of 
extension of the right knee, the evidence clearly illustrates 
the veteran retains extension to 0 degrees.  Similarly, the 
records illustrate the left knee retained extension to 0 
degrees, albeit with pain on motion.  As the veteran has not 
demonstrated extension limited to 10 degrees, a separate 
rating under Diagnostic Code 5261 is not warranted.  

The Board also considered whether an increased evaluation was 
warranted under another Diagnostic Code pertaining to knee 
disabilities; however, there is no evidence of ankylosis of 
the knee to warrant a rating under Diagnostic Code 5256, no 
evidence of malunion or nonunion of the tibia and fibula to 
warrant a rating under Diagnostic Code 5262 for impairment of 
the tibia and fibula, no evidence of genu recurvatum 
(hyperextension) with weakness and insecurity in weight 
bearing to warrant a rating under Diagnostic Code 5263. See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  
Additionally, there is no evidence of dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint, to warrant a rating under Diagnostic 
Code 5258, or removal of the semilunar cartilage, to warrant 
a rating under Diagnostic Code 5259. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5258, 5259.

Although the Board finds that a rating under 5260 and 5261 is 
not warranted, the Board finds that a separate compensable 
evaluation is warranted under Diagnostic Code 5003.  
Specifically, the veteran has repeatedly complained of pain 
and limitation of motion associated with his knee 
disabilities.  The record also reveals that the veteran has 
at various times taken medication to treat pain.  
Furthermore, the veteran's knee disability has resulted in 
limitation of motion, although not a severe enough limitation 
of motion to warrant an evaluation under 5260 or 5261.  
However, under Diagnostic Code 5003, in the absence of 
limitation of motion warranting a rating under the 
appropriate Diagnostic Code for the joint involved, a 10 
percent rating will be for application for x-ray evidence of 
2 or more major joints or 2 or more minor joints. In this 
regard, the veteran has undergone several x-rays over the 
course of the appeal.  While some x-rays do represent normal 
findings, the veteran has also had x-rays confirming patellar 
spurs, narrowing of the joint space, degeneration and other 
signs of arthritis.  Given these findings, along with the 
complaints of pain and noncompensable limitation of motion of 
the bilateral knees, the Board finds the evidence is at an 
approximate balance for a separate 10 percent evaluation for 
the arthritis and limitation of motion for each knee.  38 
C.F.R. § 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). Under the law, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  
Accordingly, a separate 10 percent evaluation for the 
arthritis with pain and limited motion associated with the 
patellofemoral syndrome of each knee is granted.

Conclusion

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful.  Concerning the veteran's claims for 
service connection, while the veteran is sincere in his 
belief that his disabilities are related to military service, 
the Board has carefully reviewed the record in depth, it has 
been unable to identify a basis upon which service connection 
may be granted.  The Board has also considered the benefit of 
the doubt rule in this case, but as the preponderance of the 
evidence is against the claims, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Concerning the claims for increased evaluation, the Board 
considered the facts in light of the applicable laws and 
regulations, including the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) concerning the application 
of staged ratings.  As described above, the Board has granted 
separate evaluations for the arthritis and limitation of 
motion of each knee and granted an increased 20 percent 
evaluation for the period from October 13, 1999 until 
November 18, 2003 for the lumbar spine condition.  Given the 
evidence as outlined above, no further increased in 
evaluation are warranted at this time.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered as required by the holding 
of the Court in Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.

Service connection for hearing loss of the right ear is 
denied.

Service connection for hearing loss of the left ear is 
denied. 

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.

Service connection for positional vertigo is denied.

Service connection for gastritis is denied.

Service connection for a right shoulder disability is denied.

An evaluation in excess of 10 percent for chronic lumbosacral 
strain and myositis with degenerative joint disease for the 
period prior to October 13, 1999 is denied.

An evaluation of 20 percent, but no higher, for chronic 
lumbosacral strain and myositis with degenerative joint 
disease for the period from October 13, 1999 until November 
18, 2003 is granted.

An evaluation in excess of 20 percent for chronic lumbosacral 
strain and myositis with degenerative joint disease for the 
period from November 18, 2003 until January 7, 2005 is 
denied.

An evaluation in excess of 40 percent for myositis of the low 
back for the period beginning January 7, 2005 is denied.

An evaluation in excess of 10 percent for patellofemoral 
syndrome of the right knee is denied.

A separate 10 percent evaluation for the arthritis and 
limitation of motion associated with the patellofemoral 
syndrome of the right knee is granted.

An evaluation in excess of 10 percent for patellofemoral 
syndrome of the left knee is denied.  

A separate 10 percent evaluation for the arthritis and 
limitation of motion associated with the patellofemoral 
syndrome of the left knee is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


